DETAILED ACTION

The amendments filed on 08/04/2021 have been entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 3, lines 4-5, the applicant recites “the inner tube”. There is insufficient antecedent basis for this feature in the claim. 
In claim 4, line 5, the applicant recites “the flow passage”. There is insufficient antecedent basis for this feature in the claim. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Adams (US 4431051)

Regarding claim 1, Adams discloses an apparatus for injecting a fluid into a well, comprising: a pocket (204) having a longitudinal axis and adapted to be mounted in a string of production tubing (31’) in a well (figs 6-7); an inlet port (207) extending into the pocket for connection to an upper control line segment that extends upward alongside the production tubing (figs 6-7); an outlet port (231) below the inlet port for connection to a lower control line segment (35a) extending below the pocket (fig 7b); a filter assembly (221a) adapted to be lowered through the production tubing into the pocket (fig 4a) (col 10 lines 22-33), the filter assembly having a filter element (96) for filtering fluid flowing from the inlet port to the outlet port (fig 7); a valve element (120, 135) at a lower end of the pocket (fig 7b), the valve element being movable relative to the pocket between a closed position closing the outlet port and an open position opening the outlet port (col 7 lines 26-40); and a probe (107) mounted to a lower end of the filter assembly that engages and moves the valve element from the closed position to the open position while the filter assembly is being seated in the pocket (col 6 lines 48-58, fig 7b).



Regarding claim 5, Adams further discloses that the pocket has an open upper end for receiving the filter assembly (fig 7a); the inlet port extends laterally into the pocket below the open upper end (fig 7b); and the filter assembly has seals (225, 226) that seal to the pocket above and below the inlet port once the filter assembly has landed in the pocket (fig 7b).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 4431051) as applied to claim 1 above, and further in view of Taylor (US 4119146).

Regarding claim 2, Adams is silent regarding the valve element moves downward from the closed position to the open position. Adams and Taylor disclose similar safety valve used in downhole application. 
Taylor teaches the valve element (80) moves downward from the closed position to the open position (fig 3 and fig 6).
.



Allowable Subject Matter

Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claims 10-14 are allowed. 

Claims 3-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Response to Arguments

Applicant's arguments filed on 08/04/2021 have been fully considered but they are not persuasive. 
Applicant states that “one element of these claims not found in Adams, Jr. '051 is the probe of Claim 1 which mounts to the lower end of the filter assembly and engages and moves the valve element into an open position.” The Examiner respectfully disagrees. In fact, in the rejection of claim 1, the probe is rejected using Adams‘s sleeve 107. Fig  7b of Adams clearly shows probe (107) mounted to a lower end of the filter assembly that engages and moves the valve element (120, 135) from the closed position to the open position while the filter assembly is being seated in the pocket (see fig 7b, also see col 7 lines 25-40 ). 
Regarding claim 2, applicant states that Taylor '146 does not teach or suggest the probe of Claim 1 that opens a valve element when being seated in the pocket. The Examiner respectfully disagrees. In fact, as noted above Adams already teaches the limitations of claim 1. The Taylor reference is brought in to teach the fact that the valve element moves downward from the closed position to the open position




Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bagnell can be reached on 5712726999.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANY E AKAKPO/Examiner, Art Unit 3672                                                                                                                                                                                                        10/25/2021